Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious indepdent claims 1, 6, and 7 as arranged, specifically “a phase calculator to calculate each of relative phases of element electric-field vectors on an aperture surface corresponding to panel areas of the main reflector that are irradiated with radio waves from the corresponding sub-reflector panels based on a change in received electric-field strength of the radio wave received by the primary emitter during driving of the sub-reflector panel drive mechanisms.” This arrangement will provide unique control over the radiated beam based on the phase calculations.
Prior art Foo (U.S. Patent Application No. 20180109002) teaches (Figs. 1-8) an antenna device comprising: a main reflector (100); a sub-reflector (194) and having a reflecting surface facing a reflecting surface of the main reflector (see Fig. 8); a primary emitter (192) to receive a radio wave reflected by the sub-reflector; sub-reflector panel drive mechanisms coupled to and configured to drive the corresponding sub-reflector panels (see Fig. 8), and a phase calculator (165) but does not teach further details regarding the phase calculator and its configuration. It would not have been obvious to modify the phase calculator of Foo to operate in the claimed fashion of claim 1, as it would have unpredictable effects on the operation of the antenna.
The prior art does not teach or render obvious indepdent claim 8 as arranged, specifically “calculating, based on a change in received electric-field strength of the radio wave received by the primary emitter during changes of positions of the sub-reflector panels, each of relative phases of element electric-field vectors on an aperture surface corresponding to panel areas of the main reflector that are irradiated with radio waves from the corresponding sub-reflector panels.” This arrangement will provide unique control over the radiated beam based on the phase calculations. The prior art does not teach this method as shown above
The rest of the claims are allowable based on their dependence from the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896